The Court allows plaintiff's Petition for Discretionary Review and orders briefing on the following issues:
(1) Whether granting the right to a State agency to participate in a program, including the right to sue for benefits arising from the program, waives the defense of sovereign immunity?
(2) Whether a legislative amendment which made State agencies and subdivisions "persons" eligible for the benefits of the North Carolina Insurance Guaranty Association Act (N.C.G.S. § 58-48-1 et seq.) also waived the defense of sovereign immunity as to the NCIGA's expressly granted cause-of-action against high networth employers?
*681By Order of the Court in Conference, this 11th day of December, 2008.